Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 4 April 1793
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Amsterdam 4 April 1793
Sir

We had the honor to address you the 25 Jany. and 25 February, since when we have [not] received any of your respected favors.
Mr. Short in answer to the Letter we wrote him the 24 January to Madrid, of which we forwarded you copy, has authorised us to open a Loan of Two Million of guilders for the United States at Five per cent Interest, to face the Reimbursment and Interest due the 1 June next to the amount of f 1.470.000.
The successes of the Allies, rendering certain the Evacuation of this country and Brabant by the French Troops, confidence has begun to recover; and will probably gain ground further, so as to enable us to negotiate the Loan at Five p ct. Interest, but we cannot flatter ourselves to obtain it at a Lower rate. Should there however be a possibility to succeed at 4½ p ct, our Exertions shall not be wanting to accomplish that desirable end, and we shall not fail to give you immediate advice by different channels of the business being concluded.
Mr Short having directed us some months ago; not only to with hold pressing the undertakers to receive their Bonds for the last loan of the united States at the periods fixed, but even to inform them, they would not be called upon to fulfill their Engagements punctually, one of them has 50 Bonds yet remaining in our hands, and his circumstances being reduced, we cannot foresee, He will soon have in his power to call for them, those Bonds selling for 90 p ct. we will take the necessary measures, to effect a settlement with him, upon the best footing we can stipulate for the United States.
The low price of all kinds of Public effects is no doubt chiefly owing to political causes, but is in some measure occasioned, by the many heavy failures that have lately happened both here, and in England which create a temporary extraordinary Demand for money in the commercial Line; We thank God are exempt from any loss. With the Houses that have been obliged to suspend their payments, and if we should suffer in an indirect manner, It can only be for Triffles.
Such a juncture you Sir, will naturally conceive, to be extremely unfavorable, to the execution of your plan, to engage Houses by a Premium to hold themselves ready to make large advances for the United States, and we are certain, none would assume the Engagement now: we will revolve the proposal well in our minds, and inform you and Mr. Short the Result, after the return of calm and confidence in the commercial World. In the mean while you may rely, that we are penetrated with every disposition to accede to your wishes, as far as is consistent with the Prudence we owe to our Families, and to our own tranquility, which are Blessings paramount with us to every consideration of gain.
We transmit you inclosed the account current of the United States with us, up to the 30 Ulto. the Balance whereon due by us Holld. cy. f486.506.18.8 we carry to their credit in a new account. Please have it examined, and on its proving right, pass same in conformity.
We are respectfully   Your most Obedient and   very   Hhble Servants.   Sir

Wilhem & Jan Willink
N. & J. Van Staphorst & Hubbard
Alexr. Hamilton Esqr.

